Citation Nr: 0205395	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for instability of 
the right knee due to involvement of both collateral 
ligaments and cruciate ligaments, currently rated as 20 
percent disabling.

2.  Whether a rating higher than 10 percent is warranted for 
osteoarthritis of the right knee..

3.  Entitlement to an increased evaluation for left knee 
disability, now characterized as osteoarthritis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1985 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination in February 1998 by the Winston-Salem, 
North Carolina Regional Office (RO) which denied increased 
evaluations for the right and left knee disabilities.

Historically, the RO granted a 20 percent rating for 
postoperative patellofemoral syndrome of the right knee with 
patellar tendinitis and a 10 percent rating for 
patellofemoral syndrome of the left knee with patellar 
tendinitis, pursuant to Diagnostic Code 5257.  This case was 
first before the Board in March 2000 and remanded for 
additional development.  While the case was in Remand status, 
the RO recharacterized the right knee disability as 
instability of the right knee due to involvement of both 
collateral ligaments and cruciate ligaments and continued the 
20 percent evaluation under Diagnostic Code 5257.  The RO 
also assigned a separate 10 percent rating for osteoarthritis 
of the right knee under Diagnostic Code 5010.  In addition, 
the RO recharacterized the left knee disorder as 
osteoarthritis and continued the 10 percent rating under 
Diagnostic Code 5010.

In order to simplify the analysis, the Board finds that it is 
necessary to identify the separate and distinct 
symptomatology for each knee under the appropriate rating 
criteria.  Therefore the Board has recharacterized these 
issues, as set forth on the title page.  In this regard, it 
is noted that service connection has been established for 
scar of the right lower thigh and a 10 percent evaluation was 
assigned.  The veteran has not appealed this issue; therefore 
symptoms and manifestations pertaining thereto will not be 
considered herein.  

FINDINGS OF FACT

1.  The veteran's service connected right knee disability is 
manifested by no more than moderate instability.

2.  There is radiographic evidence of arthritis in the right 
knee with slight decrease in range of motion.

3.  The veteran's service connected left knee disability is 
manifested by radiographic evidence of arthritis with slight 
decrease in range of motion.

4.  For the period prior to February 14, 2001, the veteran's 
service connected left knee disability was manifested by 
objective clinical evidence of no more than slight 
instability.

5.  Left knee instability was not medically demonstrated 
during VA examination on February 14, 2001 or thereafter.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for instability of the 
right knee due to involvement of both collateral and cruciate 
ligaments is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2001).

2.  A rating in excess of 10 percent for osteoarthritis of 
the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2001).

3.  A rating in excess of the 10 percent for osteoarthritis 
of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7,  
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2001).

4.  The criteria for a separate 10 percent evaluation for 
instability of the left knee, for the period prior to 
February 14, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.21, 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In July 1990, the RO issued a rating decision that granted a 
20 percent rating for postoperative patellofemoral syndrome 
of the right knee with patellar tendinitis and patellofemoral 
syndrome of the left knee with patellar tendinitis rated as 
10 percent disabling, pursuant to Diagnostic Code 5257.

In support of the veteran's claim for increase in June 1997 
are VA outpatient treatment records which show he was seen 
regularly between April 1996 and June 1997 for bilateral knee 
pain.  The symptoms included worsening pain and popping of 
both knees, worse on the right.  These records were also 
significant for tricompartmental arthritis of the knees, 
bilaterally.  An entry dated in April 1996 shows range of 
motion of the right knee was 0 to 105 degrees.  There was 1+ 
anterior drawer but the collateral ligaments were intact.  
The veteran was also wearing a knee brace.

On VA examination in July 1997 the veteran complained of 
constant pain and stated that if possible he would only work 
two days out of five due to knee pain.  However, he did not 
report losing any time from work during the past year.  
Examination of the right knee revealed an anterior 7.5-inch 
scar.  There was marked crepitus of the right patella with 
movement of the patella on the femur.  Flexion and extension 
produced marked pain.  Extension lacked 2 or 3 degrees to 
being completely extended and flexion of the right knee was 
limited to 105 degrees.  Examination of the left knee 
revealed mild crepitus with movement of the patella on the 
femur associated with pain.  Flexion and extension of the 
left knee produced crepitus and pain.  The left knee flexed 
to 123 degrees and hyperextended to 5 degrees.  There was no 
definite instability of either knee other than the 
hyperextension of the left knee.  

The examiner noted that the right knee seemed to be larger 
than the left, secondary to osteoarthritis, with a 
circumference of 16.75 inches compared to the left knee, 
which was 16 inches.  The veteran reported that when the left 
knee hyperextended it tended to make him feel that the right 
knee was going to give way.  X-rays of the right knee showed 
moderate to severe degenerative joint disease of the right 
knee.  The left knee showed ossification in the medial 
collateral ligament and inferior patellar tendons suggesting 
remote trauma.  There was no acute abnormality or 
degenerative change noted.  The diagnoses were postoperative 
ligamental tear and injury to the right knee with fracture of 
the distal femur postoperative with staples, severe 
degenerative joint disease of the right knee and severe 
chondromalacia patella of the right knee with marked 
limitation of motion.  The left knee diagnoses were 
chondromalacia patella, moderately severe with limitation of 
motion and Osgood Schlatter deformity with calcification in 
the tibial tubercle with bony fragments.  The examiner 
commented that further examination relative to the "DeLuca" 
memo would probably be speculation.  

In October 1997, the veteran was referred to the VA 
Orthopedic Department for complaints of bilateral knee pain 
and instability.  Of record is a medical opinion from the 
Chief of Orthopedic Surgery who noted the veteran had had two 
surgeries on the right knee but none on the left.  Physical 
examination revealed a right knee range of motion from 0 to 
100 degrees.  The knee was unstable in the anterior/posterior 
plane with a positive Lachmann and positive pivot shift.  
There was also 1+ laxity to varus and valgus stress.  The 
veteran had marked patella femoral crepitation throughout his 
arch and walked with a significant antalgic gait on the 
right.  X-rays showed severe tri-compartmental osteoarthritis 
of the right knee and status post medial collateral ligament 
repair in the medial femoral condyle.

The left knee examination revealed mild patellofemoral 
crepitus with range of motion from 0 to 150 degrees.  The 
veteran was stable in the varus and valgus planes, however he 
did have a positive anterior and posterior drawer, positive 
Lachmann and positive pivot shift on the left, mild anterior 
medial joint line tenderness as well as anterior lateral 
joint line tenderness.  X-rays of the left knee revealed 
relatively normal joint space with minimal degenerative 
changes.  

The VA physician concluded that the veteran's degenerative 
process as well as the bilateral instability had continued to 
progress.  Further, the veteran's surgical options for his 
right knee were very limited at this point due to his age and 
the left knee would possibly require anterior cruciate 
reconstruction.  

Also of record are VA outpatient treatment records dated from 
September 1990 to December 1999.  The more recent records 
show treatment for bilateral knee pain worse on the right.  
Range of motion of the right knee  was 0 to 120 degrees, with 
good alignment and no evidence of subluxation, crepitus or 
grinding.  There was medial joint line tenderness of both the 
femur and tibia.  X-rays showed significant medial joint 
space narrowing without subluxation.  The clinical impression 
was right knee degenerative joint disease.  An entry dated in 
October 1999 shows the veteran was issued new knee braces.  

The Board notes that documents in the claims file indicate 
that the veteran was receiving assistance from VA Vocational 
and Rehabilitation Services (Voc. Rehab.) between 2000 and 
2001, while pursuing a training program.  

On VA examination in February 2001 the veteran reported that 
he had recently stopped working.  He stated that due to a 
reduction in force he was switched from working on a sitting 
forklift to a standing forklift.  However, he later stated 
during the examination that he rarely missed any work because 
of his knees and that he needed the job and just continued 
working.  The veteran complained that he was unable to 
negotiate stairs and could only walk 100 yards before having 
to stop.  There was no specific swelling of the right knee 
but it tended to be a little swollen at all times.  Prolonged 
standing bothered the veteran and he could not pivot to the 
left on his right knee.  He had flare-ups of the right knee 
on the medial side where a pin had been placed and that area 
becomes swollen and tender on occasion.  The veteran limped 
heavily on the right lower extremity.  There was no 
measurable atrophy of the thigh muscles on the right compared 
with the left, however, the knee itself was slightly larger 
on the right, about a measured inch.  

There was a healed midline incision approximately 14-inches 
long over the right knee and upper tibia.  The veteran was 
unable to walk on his toes because of pain in the right knee 
and could only do about a third of a squat, limited by pain.  
Range of motion of the right knee was 0 to 100 degrees.  
Weight bearing reduced the range of motion as indicated by 
the veteran being able to do only a third of a squat.  He 
also had a 1.5-inch oval scar on the right lower thigh medial 
just above the knee.  There was a palpable slightly sore area 
in the middle of the scar, apparently due to the pain which 
still remains in the knee.  The veteran was unable to 
demonstrate any ligamentous instability in the right knee.  
The examiner noted, however, the popping of the right knee, 
coupled with the history suggested moderate instability.  The 
examiner concluded the veteran had moderate disability in the 
right knee with objective loss of motion.  X-rays of the 
right knee showed surgical staples of the medial condyle of 
the femur, joint space narrowing of the knee with scalloping 
of the tibial plateau medial and laterally and calcium noted 
of the soft tissue adjacent to the lateral tibial plateau 
just above the fibula head.  There was no acute bony process 
identified and there had been no significant progression of 
degenerative changes since the July 1997 studies.  The 
diagnosis was status postoperative right knee condition with 
limitation of motion, pain and moderate disability secondary 
thereto.

The examination of the left knee was objectively within 
limits of normal.  Range of motion of the left knee was 0 to 
130 degrees and the veteran was unable to demonstrate any 
ligamentous instability in the left knee.  Subjectively, he 
had some crepitation of the patella on both sides, although 
it was not demonstrated objectively.  X-ray examination of 
the left knee showed a bony spur of the medial condyle of the 
femur, which might represent ossification of the medial 
collateral ligament.  The joint space was unremarkable with 
some very mild scalloping of the medial tibial plateau.  
There was fragmentation of the tibial tuberosity suggestive 
of possible Osgood-Schlatter's disease in the past.  There 
was no acute bony process identified.  The diagnosis was 
osteoarthritis of the left knee secondary to increased strain 
from injury on the right.  The veteran's symptoms indicated 
mild disability of the left knee secondary to the problem 
with the right knee.  The examiner concluded that further 
comments about fatigability, range of motion, coordination 
could not be determined any more than indicated above.  

In an addendum dated in March 2001 the examiner commented 
that the main problems with the veteran's right knee were 
"track and compartmental" osteoarthritis and residuals of 
surgery.  Another problem was defining "instability."  The 
examiner noted that there was no laxness of the ligaments.  
However, there was limited motion, which tended to make the 
knee unstable as far as weight bearing and particularly on 
stairs.  Pain and reduction of range of motion also made the 
joint unstable for walking.  The examiner concluded that such 
was a combination of both the medial and lateral collateral 
ligaments and cruciate ligaments.  Therefore based on the 
findings the instability was considered moderate.  The 
diagnosis was moderate instability of the right knee due to 
involvement of both collateral ligaments and cruciate 
ligaments and particularly osteoarthritis.  

In a rating decision dated in August 2001 the RO continued 
the 20 percent rating for right knee instability and granted 
a separate 10 percent rating for osteoarthritis under Code 
5010 effective June 1997, the date of the claim.  In the same 
rating decision the service-connected left knee disability 
was recharacterized as osteoarthritis, and the 10 percent 
rating was continued.  


Analysis

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

In this particular case, although the RO did not have the 
benefit of the explicit provisions of the VCAA, the RO 
nevertheless made reasonable efforts to develop the record.  
The veteran has subsequently undergone VA compensation 
examinations in July 1997 and February 2001 and copies of the 
examination reports have been associated with the file.  
Moreover, the record reflects that the February 1998 rating 
decision, the August 1998 Statement of the Case, and 
Supplemental Statement of the Case in August 2001 addressed 
the law and the evidentiary shortcomings of the veteran's 
claims.  He has not alluded to other evidence not of record 
and, indeed, the Board is unable to identify any such 
evidence.  Thus, the veteran has received the notice and the 
assistance contemplated by law.  Adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, 
the claims are ready to be reviewed on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2001), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

A 10 percent rating for knee injury with instability is 
warranted under Code 5257 for slight recurrent subluxation or 
lateral instability of the knee.  An evaluation of 20 percent 
requires moderate recurrent subluxation or lateral 
instability of the knee.  An evaluation of 30 percent 
requires severe recurrent subluxation or lateral instability 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2001).  See also 38 C.F.R. § 4.70, Plate II 
(2001), which reflects that normal flexion and extension of a 
knee is from 0 to 140 degrees.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

I.  Right Knee

The veteran's service-connected right knee disability has 
been separately rated by the RO during the appeal period 
under both Diagnostic Code 5010 and Diagnostic Code 5257 as 
10 percent and 20 percent disabling, respectively.  The Board 
must consider whether these diagnostic codes and the ratings 
assigned are appropriate based on the symptomatology 
demonstrated and the severity thereof.  

Since the claim for increase was filed in June 1997, the 
veteran's complaints (primarily, pain, weakness and 
instability) have essentially remained unchanged, and have 
been clearly referenced in the examination reports.  However, 
the objective medical evidence is the most persuasive 
indication of functional loss resulting from the veteran's 
right knee disability.  With the exception of a clinical 
evaluation in April 1996 and VA examination in October 1997, 
examiners have found that the veteran had no instability.  
Although the evidence of record indicates the veteran had 
marked crepitus, an antalgic gait and used a knee brace to 
help with stability, there has been only slight instability 
of the right knee reflected by 1 degree of varus and valgus 
laxity.  Despite the fact that the veteran did not 
demonstrate any ligamentous instability when examined most 
recently in February 2001, the examiner diagnosed moderate 
instability based on the veteran's history.  In the absence 
of symptoms of severe subluxation or lateral instability, and 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
an evaluation in excess of 20 percent under Diagnostic Code 
5257 is not warranted.

Because there is X-ray evidence of arthritis in the right 
knee and medical evidence that supports the veteran's 
allegations pertaining to flare-ups of pain, and because 
impairment due to painful motion is not contemplated by 
rating under Diagnostic Code 5257, the RO granted the veteran 
a separate, compensable rating for his service-connected 
right knee disorder under Diagnostic Code 5010.

The medical records show the best range of motion was during 
outpatient treatment in October 1999, (0 degrees extension to 
120 degrees flexion) and the worst range of motion was at the 
most recent 2001 VA examination (0 degrees extension to 100 
degrees flexion).  If strictly rated under range-of-motion 
Diagnostic Codes 5260 and 5261, the reported ranges of motion 
would be rated noncompensable.  However, the presence of 
arthritis with at least some limitation of motion supports a 
10 percent rating under Diagnostic Codes 5003 and 5010.  
While the veteran reports some pain and flare-ups, there is 
no credible evidence to show that pain on use or during 
flare-ups results in additional limitation of motion to the 
extent that the right knee disability would be more than 10 
percent disabling under the limitation-of-motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Overall, the Board finds the clinical evidence of record 
reflects that the veteran's right knee osteoarthritis 
impairment reflects slight severity and with due 
consideration to the provisions of 38 C.F.R. § 4.7, an 
evaluation in excess of 10 percent under Diagnostic Code 5010 
is not warranted.

2.  Left knee

As indicated above, the veteran's left knee disability was 
initially rated under Diagnostic Code 5257, and a 10 percent 
disability rating was assigned.  However, since the original 
rating action of July 1990, the veteran's left knee disorder 
has been recharacterized as osteoarthritis and rated under 
the provisions of Diagnostic Codes 5010 and 5260, which 
govern ratings based on limitation of motion.

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 
Vet. App. 525, 529 (1992).

In this case, the limitation of motion shown by the veteran 
during the course of the appeal is noncompensable.  Between 
1997 and 2001, he has consistently had extension to 0-5 
degrees and flexion to at least 120 degrees.  And while 
neither extension nor limitation of flexion of the left knee 
is to a degree to warrant a compensable evaluation under 
Diagnostic Codes 5260 and 5261, that finding, in view of the 
radiographic evidence of arthritis in the knee joint, along 
with objective findings of painful motion and crepitance on 
extension and flexion, provides a basis for the assigned 10 
percent evaluation.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1996); 
38 C.F.R. §§ 4.10, 4.40.  However, since pain and flare-ups 
do not result in additional limitation of motion to the 
extent that the left knee would be more than 10 percent 
disabling, under Diagnostic Code 5260 or 5261, an increased 
rating is not warranted.

However, the question remains whether the veteran is entitled 
to a separate evaluation for instability of the left knee.  

The only abnormalities shown by the medical evidence prior to 
February 2001, were the veteran's complaints and VA 
examination in October 1997 which included findings of 
positive anterior and posterior drawer sign, positive 
Lachmann and positive pivot shift, all of which are 
suggestive of mild instability.  Essentially, there are few 
abnormal findings to support a conclusion that the veteran 
had any more than slight impairment of the left knee.  
Although the left knee did not manifest laxity, on the most 
recent VA examination in February 2001, the overall clinical 
evidence supports a separate 10 percent evaluation based on 
slight impairment, prior to February 2001.

The Board notes that although the veteran's claim for 
increase was received in June 1997, instability of the left 
knee was not demonstrated until October 1997.  As a result 
the Board will accord the veteran the benefit of the doubt 
and find that he had slight instability of the left knee when 
his claim was received in June 1997.  Therefore for the 
period from June 27, 1997 to February 14, 2001, the left knee 
disability warranted a separate 10 percent rating based on 
instability.  Because instability was not found at the time 
of the February 2001 examination, or thereafter, assignment 
of a separate 10 percent rating under the provisions of 
Diagnostic Code 5257 is not warranted for the period 
beginning February 14, 2001.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1),an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the veteran has contended 
that his chronic knee pain interferes with his employment 
status.  Clearly, due to the nature and severity of the 
veteran's service-connected knees, some interference with the 
veteran's employment is foreseeable.  However, the record 
does not reflect frequent periods of hospitalization because 
of the service-connected disabilities in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned ratings are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that referral of this case 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

ORDER

1.  Entitlement to a rating in excess of 20 percent for 
instability of the right knee due to involvement of both 
collateral and cruciate ligaments is denied.

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right knee is denied.

3.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee is denied.

4.  Entitlement to a separate 10 percent evaluation for 
instability of the left knee, for the period prior to 
February 14, 2001 is granted, subject to the laws and 
regulations governing the award of monetary benefits.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


